ACCEPTED
                                                                                                                                 14-15-00124-CV
                                                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                                                              HOUSTON, TEXAS
                                                                                                                           10/1/2015 10:00:58 AM
                                                                                                                           CHRISTOPHER PRINE
                                                                                                                                          CLERK




                                                                                                   J. ERIK NFILED
                                                                                                             ICHOLSIN
                                                                                                    14thDial:
                                                                                                   Direct COURT(713)OF APPEALS
                                                                                                                    960-6031
5718 WESTHEIMER ROAD, SUITE 1200                                                                         HOUSTON,
                                                                                                   enichols@rmgllp.comTEXAS
HOUSTON, TEXAS 77057                                                                                 10/1/2015 10:00:58 AM
PHONE: (713) 960-6000    ▪   FAX: (713) 960-6025
                                                                                                     CHRISTOPHER A. PRINE
         www.rmgllp.com                                                                                       Clerk



                                                     September 29, 2015


Via CM/RRR 7014 2120 0001 5800 2290
Harris County District Clerk’s Office
Civil/Family Post Trial
201 Caroline Street, Suite 250
Houston, Texas 77210

           Re:       SUPPLEMENTAL DESIGNATION OF CLERK’S RECORD

                     Appellate Court 14-15-00124-CV; Rosemary Tooker v. Alief Independent
                     School District, in the 14th Court of Appeals.

                     On appeal from No. 2013-06192; Rosemary Tooker v. Alief Independent
                     School District, in the 127th Judicial District Court of Harris County,
                     Texas.

           To Whom It May Concern:

       Upon review of the Clerk’s Record in the above-referenced matter, we have
determined there are additional documents that should be included. Accordingly, please
supplement the Clerk’s Record as soon as possible to include complete copies of the
following documents:

1.         Defendant’s Objections/Motion to Strike Plaintiff’s Jurisdictional Evidence and
           Reply to Plaintiff’s Response to Defendant’s Plea to the Jurisdiction dated on or
           about August 6, 2013.

2.         Defendant’s Objections and Motion to Strike Plaintiff’s Third Amended Petition,
           and Alternatively, Plea to the Jurisdiction, Traditional, and No Evidence Motions
           for Summary Judgment, inclusive of all exhibits attached thereto (Exhibit 1,
           Exhibit 2 (including Exh. 2A- Exh. 2J), and Exhibit 3 (including Exh. 3A), dated
           on or about July 29, 2014.


Austin Office:   5920 W. William Cannon Dr., Bldg. 1, Suite 250   Austin, Texas 78749   Phone: (512) 354-1050   Fax: (512) 354-1049
September 29, 2015
Page 2




3.     Defendant’s Motion to Correct File Stamps pursuant to Texas Rule of Civil
       Procedure 21, inclusive of all exhibits attached thereto (Exhibit 1 – Exhibit 3),
       dated on or about August 22, 2014.

4.     Defendant’s Objections/Motion to Strike Plaintiff’s Summary Judgment Evidence
       and Reply to Plaintiff’s Response to Defendant’s Plea to the Jurisdiction,
       Traditional, and No Evidence Motions for Summary Judgment, inclusive of
       Exhibit 1, dated on or about August 27, 2014.

       We will promptly pay any costs associated with this request upon notification.
Additionally, please be advised that the copy of the Original Clerk’s Record in the above-
referenced matter that I received, while indexed, is not paginated. I am happy to add
page numbers to the copy of the record that I have been provided to reference in Alief
ISD’s Appellant’s Brief, but I wanted to bring this issue to your attention prior to the
Fourteenth Court of Appeals’ review of the record in the interest of judicial economy.
Thank you for your assistance in this matter.

                                         Very truly yours,

                                         ROGERS, MORRIS & GROVER, L.L.P.



                                         J. Erik Nichols


c.c.   Victoria Plante-Northington       (via email PDF)